Citation Nr: 0513163	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  02-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in October 2003.

The veteran testified at a personal hearing in July 2002 
before a Veterans Law Judge who is unavailable to participate 
in a determination of the issues remaining on appeal.  A copy 
of the transcript of that hearing is of record.  The veteran 
did not respond to correspondence dated in March 2005 
notifying him of his right to request an additional personal 
hearing.  Therefore, the Board finds his request for a 
personal hearing has been satisfied.

The Board notes that a January 2004 rating decision granted 
entitlement to service connection for residuals of 
cerebrospinal meningitis with left leg weakness and residuals 
of cold injuries to both feet and both hands.  The combined 
rating for the veteran's service-connected disability was 
increased to 90 percent effective from April 30, 2001, and he 
was also granted a total disability rating for compensation 
based on unemployability as of this date.

Although the RO has adjudicated the issues of entitlement to 
service connection for pulmonary emphysema, residuals of a 
low back injury, and pneumonia on the merits, the Board is 
required to determine whether new and material evidence has 
been presented when a claim has been previously disallowed.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
these reasons, the Board must first determine whether new and 
material evidence was received to reopen the claims for 
service connection prior to an appellate review on the 
merits.  The Board further find the issues concerning 
pulmonary emphysema and pneumonia are more appropriately 
listed as entitlement to service connection for a lung 
disorder.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  In an October 1988 rating decision the RO denied service 
connection for a lung disorder.

3.  In a May 1996 decision the Board denied service 
connection for degenerative arthritis of the lumbosacral 
spine.

4.  Evidence received since the October 1988 and May 1996 
decisions was not previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
specific matters under consideration, is neither cumulative 
nor redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

5.  The evidence of record demonstrates the veteran's present 
hearing loss was not incurred as a result of noise exposure 
during active service.

6.  The evidence of record demonstrates the veteran's present 
lumbar spine disorders were not incurred as a result of any 
incident of active service.

7.  The evidence of record demonstrates the veteran's present 
lung disorders were not incurred as a result of any incident 
of active service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2004)

2.  The veteran's present lumbar spine disorders were not 
incurred in or aggravated by active service, nor may 
arthritis of the lumbar spine be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309(2004)

3.  The veteran's lung disorders were not incurred in or 
aggravated by active service nor may a malignant tumor of the 
lung be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his service connection claims and of which 
parties were expected to provide such evidence by 
correspondence dated in May 2001, prior to the adjudication 
of his claims.  He was provided additional notification as to 
the development of his claims by correspondence issued in 
December 2002.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his service connection claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the February 2002 supplemental statement of the 
case.  In light of the actual notice provided, the Board 
finds that any content deficiency in the notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  It is significant to note that in 
correspondence dated in September 2000, June 2001, and 
December 2002 the veteran reported, in essence, that private 
medical records pertinent to his claims were unavailable.  
Although in correspondence dated in February 2004 the veteran 
requested a search of the records of hospital units in the 
area of the "Battle of the Bulge," he has not provided 
sufficient information to identify and locate any existing 
records nor has he demonstrated that such records are 
necessary to substantiate his claims.  His claim of having 
been treated for pneumonia during this combat-related service 
may be accepted without official records.  See 38 C.F.R. 
§ 3.304(d) (2004).  The Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in January 2003.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

New and Material Evidence Analysis

A review of the record shows the veteran submitted his 
requests to reopen his service connection claims for lumbar 
spine and lung disorders in April 2001.  VA regulations 
providing the conditions under which a previously denied 
claim may be reopened were amended effective for claims filed 
on or after August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  
The revised regulations do not apply to claims filed before 
that date.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does not 
have to demonstrate that the new evidence would likely change 
the outcome of the prior denial.  Rather, it is only 
important that there be a complete record upon which the 
claim can be evaluated and that the new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In an October 1988 rating decision the RO denied service 
connection for a lung disorder based upon a finding that the 
evidence did not demonstrate treatment for lung disease 
during service.  The veteran did not appeal that 
determination and it has become final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2004).  

In a May 1996 decision the Board denied the veteran's claim 
for entitlement to service connection for degenerative 
arthritis of the lumbosacral spine based upon findings 
including that the evidence did not demonstrate the present 
lumbar spine disorder was related to an injury during 
service.  The veteran did not appeal that determination and 
it has become final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

The Board finds that the evidence added to the claims file 
since these final determinations includes evidence that was 
not previously submitted to agency decisionmakers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This evidence consists of VA examination reports in 
January 2003 providing diagnoses of a history of pneumonia in 
1944, chronic obstructive pulmonary disease, history of lung 
cancer, status post right lobectomy in 1994, and degenerative 
arthritis of the lumbar spine.  A January 2003 examiner noted 
the veteran's reported history of an injury in service 
suggested his present lumbar spine complaints were related to 
a service-related injury.  As this evidence was not of record 
at the time of the last final decisions and as it addresses 
directly the bases for the prior denials of the veteran's 
claims, it is "new and material" and the claims must be 
reopened.

As the RO reopened and re-adjudicated the veteran's claims on 
the merits, the Board finds the veteran is not prejudiced by 
an appellate review of his service connection claims based 
upon the present record.  See Bernard, 4 Vet. App. 384.  The 
Board notes the veteran has consistently asserted his 
entitlement to service connection and that all VA duties to 
notify and assist the veteran required for service connection 
claims have been satisfied.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases, including arthritis, 
malignant tumors, and organic diseases of the nervous system, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Hearing Loss

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

In this case, service medical records are negative for 
complaint, treatment, or diagnosis of hearing loss.  The 
veteran's December 1945 separation examination revealed 
hearing acuity of 15/15 on whispered voice testing.  Service 
personnel records and a historical account of his battalion 
during World War II indicate he was engaged in combat with 
the enemy during active service and was likely exposed to 
combat-related noise.  

On VA authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
80
85
85
LEFT
40
55
65
70
70

Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and of 38 percent in the left ear.  
The diagnoses included right ear severe to profound mixed 
hearing loss and left ear mild to severe sensorineural 
hearing loss.  It was noted the veteran reported a 20 year 
history of hearing difficulty, artillery and machine gun 
noise exposure during service, and post-service occupation 
noise exposure working around boat engines for 55 years.  The 
examiner stated it was unlikely his hearing loss began as a 
result of military noise exposure and that it was more likely 
that his present mixed hearing loss was related to noise 
exposure after service, advancing age, or some other cause.

Based upon the evidence of record, the Board finds the 
veteran's present hearing loss was not incurred as a result 
of noise exposure during active service.  Although the 
veteran's report of combat noise exposure is supported by his 
service personnel records, it was the opinion of the January 
2003 VA audiologist that it was unlikely that his hearing 
loss began as a result of military noise exposure.  The Board 
finds this opinion is persuasive.  

Although the veteran believes his hearing loss is due to 
noise exposure during active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service connection for hearing loss is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Lumbar Spine Disorder

Service medical records are negative for complaint, 
treatment, or diagnosis for a back disorder.  Records show 
the veteran underwent a spinal puncture for diagnostic 
purposes in April 1943.  A December 1945 separation 
examination revealed no musculoskeletal defects.  

On VA examination in August 1988 the veteran complained of 
aching low back pain for years.  The diagnoses included 
degenerative arthritis of the lumbosacral spine without 
opinion as to etiology.  

At a personal hearing in August 1994 the veteran testified 
that he injured his back while picking up a machine on 
maneuvers during training.  He reported he was treated with 
taping of the back and that he received similar treatment 
approximately five times during service.  He also asserted 
that his back disorder may have been caused by his 
cerebrospinal meningitis.  He stated that he had been denied 
employment in 1947 because of his back problems.  He reported 
his back was not X-rayed during service, but that he 
underwent an X-ray examination three months after service.

In a September 2000 statement in support of his claim the 
veteran reported he injured his back in England when he fell 
while carrying a machine gun.  He stated he had been treated 
at "MASH" units in France and Germany and provided a 
corset, other forms of back support, and medication.  The 
veteran reiterated his claim as to having injured his back in 
England during active service at a videoconference hearing in 
July 2002.  

On VA spine examination in January 2003 the veteran reported 
he injured his back in 1944 while on maneuvers and that after 
service he had been denied employment because he complained 
of back pain upon physical examination.  He stated he had 
worked on boats as a deck hand and later as a captain.  It 
was noted that radiographic examination revealed degenerative 
joint disease of the lumbar spine and spinal stenosis and 
that an electromyography study revealed bilateral lower 
lumbar radiculopathy.  The examiner stated that a review of 
the record revealed no particular details about 
hospitalization during active service, but that the veteran's 
statements as to an injury in service and difficulty 
obtaining employment after service suggested that his present 
lumbar spine complaints began with a service-related injury.  
A January 2003 VA neurology examination report also noted 
sequelae of a back injury incurred during service apparently 
based upon the veteran's report.

Based upon the evidence of record, the Board finds the 
evidence demonstrates the veteran's present lumbar spine 
disorders developed many years after service and were not 
related to any incident of active service.  The veteran's 
claim as to having incurred a back injury while on maneuvers 
in England and having been denied employment immediately 
after service are unsupported by any other evidence of record 
and, in fact, are inconsistent with the findings of his 
December 1945 separation examination.  The veteran does not 
claim to have incurred any back injury while in engaged in 
combat.  The Board finds the earliest evidence of the present 
back disorders provided approximately 43 years after service 
to be too remote to be probative of a service-related injury.

The Board further finds the etiology opinions of the January 
2003 VA examiners are of no probative value because they were 
based upon the veteran's unsubstantiated report of an injury 
having been incurred during active service training.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that an 
opinion based upon an inaccurate factual premise has no 
probative value).  In addition, the examiners did not 
reconcile the apparent conflict between these opinions and 
the findings of the veteran's December 1945 separation 
examination.  In the absence of such information, the Board 
finds the separation examination findings are persuasive as 
to the nature of the veteran's musculoskeletal system at the 
time of his discharge from service.  Therefore, the Board 
finds entitlement to service connection for a lumbar spine 
disorder is not warranted.  The preponderance of the evidence 
is against the veteran's claim.

Lung Disorder

Service medical records are negative for complaint, 
treatment, or diagnosis for a lung disorder.  The veteran's 
December 1945 separation examination revealed normal lungs 
and no significant abnormalities on chest X-ray.  Service 
personnel records indicate he was engaged in combat with the 
enemy during active service.  

On VA examination in August 1988 the veteran reported a 40 
year history of having smoked one pack of cigarettes per day.  
The diagnoses included pulmonary emphysema without opinion as 
to etiology.  

In correspondence dated in June 1993 the veteran reported, in 
essence, that he had been treated for pneumonia in 1945 after 
his unit crossed the Rhine river.  He claimed his pneumonia 
had resulted in spotted lungs.  In personal hearing testimony 
in August 1994 the veteran reported he had been treated for 
what he believed to be pneumonia three months after service.  
In correspondence dated in March 1999 the veteran stated he 
caught pneumonia while he was in Germany and that he was 
presently unable to work because of lung cancer.  In his 
March 2002 VA Form 9 he asserted his pulmonary emphysema had 
been incurred as a result of tobacco use during service.  

Private medical correspondence dated in March 2002 noted the 
veteran was a prior smoker with a medical history of lung 
cancer with lobectomy.  No opinion as to etiology was 
provided.

At his videoconference hearing in July 2002 the veteran 
testified that he had been treated for pneumonia at a 
hospital in Germany during active service.  He could not 
recall where he had been in Germany when he received this 
treatment.  He stated that approximately six to eight weeks 
after service he sought treatment for a cold and was informed 
that X-rays at that time revealed spotted lungs which his 
doctor related to pneumonia.  He reported that half of his 
lung had been surgically removed because of lung cancer in 
approximately 1995.  

VA respiratory examination in January 2003 included diagnoses 
of a history of pneumonia in 1944, chronic obstructive 
pulmonary disease, and history of lung cancer, status post 
right lobectomy in 1994.  No opinions as to etiology were 
provided.  It was noted the veteran reported he had been 
hospitalized for two weeks in 1944 for pneumonia.  He also 
reported he had been told he had spots on his lungs and had 
been followed every six months periodically.  The examiner 
noted the veteran had a history of heavy smoking of 52-pack 
years and that he underwent a right pneumonectomy in 1994 for 
lung cancer.  The veteran's present shortness of breath was 
noted to be attributable to his emphysema and lung resection.

As a preliminary matter, the Board notes that for claims 
filed after June 9, 1998, VA law prohibits service connection 
for death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during active service.  38 U.S.C.A. § 1103 (West 
2002); 38 C.F.R. § 3.300 (2004).  As the veteran's claim was 
received in April 2001, the Board finds consideration of 
whether a present lung disability is attributable to the 
veteran's use of tobacco products during service is not 
required.  

Based upon the evidence of record, the Board finds the 
evidence demonstrates the veteran's present lung disorders 
developed many years after service and are not related to any 
incident of active service.  Although the veteran's report as 
to having been treated for pneumonia during combat in Germany 
is consistent with the circumstances of his service, there is 
no evidence of a chronic lung disorder having been incurred 
during active service nor any competent evidence relating a 
present lung disorder to treatment for pneumonia during 
service.  See Collette, 82 F.3d at 392.  The Board finds the 
earliest evidence of any lung disorder provided approximately 
43 years after service to be too remote to be probative of a 
chronic disease having been incurred in service.

The veteran's statements as to having been told of spots on 
his lungs approximately eight weeks after service related to 
an earlier episode of pneumonia are unsubstantiated by any 
other evidence of record and are inconsistent with the 
findings of the veteran's December 1945 separation 
examination.  It is significant to note that chest X-rays in 
December 1945 revealed no significant abnormalities.  The 
Board finds the separation examination findings are 
persuasive as to the nature of the veteran's lungs at that 
time.  See Guerrieri, 4 Vet. App. 467; Gabrielson, 7 Vet. 
App. 36.  Therefore, entitlement to service connection for a 
lung disorder is not warranted.  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a lung disorder is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


